DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 11/22/2021 is/are being considered by the examiner.
Claims 1-4, 6-11, 16-19 are pending:
Claims 5, 12-15, 20 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on 12/13/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1
Amend as follows:
A power takeoff and gearbox system of a multi-spool gas turbine engine, comprising: 
a high rotor towershaft operably connected to and driven by a first spool of the multi- spool gas turbine engine; 
a first gearbox operably connected to the high rotor towershaft to provide power to one or more high rotor driven accessory components; 
a low rotor towershaft operably connected to and driven by a second spool of the multi-spool gas turbine engine, wherein the second spool comprises a compressor spool portion, a turbine spool portion, and an inner shaft spool portion that connects the compressor spool portion to the turbine spool portion; and 
a second gearbox operably connected to the low rotor towershaft to provide power to one or more low rotor driven accessory components; 
wherein the high rotor towershaft extends through a first case of the multi-spool gas turbine engine and the low rotor towershaft extends through a second case of the multi-spool gas turbine engine axially forward of the first case; and 
wherein the low rotor towershaft and the high rotor towershaft reside at different angular positions about an engine central longitudinal axis of the multi-spool gas turbine engine; 
wherein the first case is an intermediate case; and 
wherein the high rotor towershaft is disposed axially between a low rotor radial bearing and a high rotor thrust bearing, the low rotor radial bearing and the high rotor thrust bearing both disposed in the intermediate case, the low rotor radial bearing disposed axially forward of the high rotor thrust bearing; 
wherein the low rotor towershaft is disposed axially forward of a low rotor thrust bearing, the low rotor thrust bearing disposed axially forward of the low rotor radial bearing; 
wherein the low rotor thrust bearing is disposed at a first axial end of the compressor spool portion, and the low rotor radial bearing is disposed at a second axial end of the compressor spool portion opposite the first axial end.
Claim 8
Amend as follows:
A gas turbine engine, comprising: 
a high speed spool; 
a low speed spool, wherein the low speed spool comprises a low speed compressor spool portion, a low speed turbine spool portion, and a low speed inner shaft spool portion that connects the low speed compressor spool portion to the low speed turbine spool portion; and 
a power takeoff and gearbox system comprising: 
a high rotor towershaft operably connected to and driven by the high speed spool of the gas turbine engine; 
a first gearbox operably connected to the high rotor towershaft to provide power to one or more high rotor driven accessory components; 
a low rotor towershaft operably connected to and driven by the low speed spool of the gas turbine engine; and 
a second gearbox operably connected to the low rotor towershaft to provide power to one or more low rotor driven accessory components; 
wherein the high rotor towershaft extends through a first case of the gas turbine engine and the low rotor towershaft extends through a second case of the gas turbine engine axially forward of the first case; and 
wherein the low rotor towershaft and the high rotor towershaft reside at different angular positions about an engine central longitudinal axis of the gas turbine engine; 
wherein the first case is an intermediate case; and 
wherein the high rotor towershaft is disposed axially between a low rotor radial bearing and a high rotor thrust bearing, the low rotor radial bearing and the high rotor thrust bearing both disposed in the intermediate case, the low rotor radial bearing disposed axially forward of the high rotor thrust bearing; 
wherein the low rotor towershaft is disposed axially forward of a low rotor thrust bearing, the low rotor thrust bearing disposed axially forward of the low rotor radial bearing; 
 the low speed compressor spool portion, and the low rotor radial bearing is disposed at a second axial end of  the low speed compressor spool portion opposite the first axial end.
Claim 18
Amend as follows:
An aircraft comprising: 
an airframe; 
a first engine disposed at the airframe; and 
a second engine disposed at the airframe; 
each engine of the first engine and the second engine including: 
a power takeoff and gearbox system including: 
a high rotor towershaft operably connected to and driven by a high speed spool; 
a first gearbox operably connected to the high rotor towershaft to provide power to one or more high rotor driven accessory components; and 
a low rotor towershaft operably connected to and driven by a low speed spool, wherein the low speed spool comprises a low speed compressor spool portion, a low speed turbine spool portion, and a low speed inner shaft spool portion that connects the low speed compressor spool portion to the low speed turbine spool portion; 
wherein the high rotor towershaft of each engine extends through a first case and the low rotor towershaft extends through a second case axially forward of the first case; 
wherein the first case is an intermediate case; and 
wherein the high rotor towershaft is disposed axially between a low rotor radial bearing and a high rotor thrust bearing, the low rotor radial bearing and the high rotor thrust bearing both disposed in the intermediate case, the low rotor radial bearing disposed axially forward of the high rotor thrust bearing; 
wherein the low rotor towershaft is disposed axially forward of a low rotor thrust bearing, the low rotor thrust bearing disposed axially forward of the low rotor radial bearing; 
 the low speed compressor spool portion, and the low rotor radial bearing is disposed at a second axial end of  the low speed compressor spool portion opposite the first axial end; 
wherein the low rotor towershaft of each of the first engine and the second engine extends to a power combining gearbox disposed between the first engine and the second engine; and wherein the low rotor towershaft and the high rotor towershaft of each of the first engine and the second engine reside at different angular positions about an engine central longitudinal axis of their respective engines.


Examiner’s Note on the Examiner’s Amendment
Para33 states “The low speed spool 30 generally includes an inner shaft 40 that interconnects a fan 42, a low pressure compressor 44 and a low pressure turbine 46.”, which is counter to the implied stance of “second/low speed spool” of the independent claims corresponding to only the compressor portion of spool 30 in Fig2 as currently presented in the amended claims and presented arguments. The above amendments are to align applicant’s written description support to what the office assumes applicant intended for their amended claim scope to be, as informed by Fig2 and applicant’s arguments.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the low rotor thrust bearing is disposed at a first axial end of the compressor spool portion, and the low rotor radial bearing is disposed at a second axial end of the compressor spool portion opposite the first axial end”
Claims 8 and 18 are allowable based on corresponding amendments as discussed in the context of claim 1.
Claims 2-4, 6-7, 9-11, 16-17, 19 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                /RICHARD A EDGAR/Primary Examiner, Art Unit 3799